Name: Commission Regulation (EC) NoÃ 874/2005 of 9 June 2005 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 10.6.2005 EN Official Journal of the European Union L 146/5 COMMISSION REGULATION (EC) No 874/2005 of 9 June 2005 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 May 2005, the Sanctions Committee of the United Nations Security Council decided to include additional identifying information on the entries in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 162, 30.4.2004, p. 32. Regulation as last amended by Commission Regulation (EC) No 2136/2004 (OJ L 369, 16.12.2004, p. 14). ANNEX ANNEX I List of natural and legal persons, bodies or entities referred to in Article 2 1. Cyril Allen. Date of birth: 26.7.1952. Other information: former Chairman, National Patriotic Party. 2. Viktor Anatoljevitch Bout (alias (a) Butt, (b) Bont, (c) Butte, (d) Boutov, (e) Vitali Sergitov). Date of birth: (a) 13.1.1967, (b) 13.1.1970. Passport numbers: (a) 21N0532664, (b) 29N0006765, (c) 21N0557148, (d) 44N3570350. Other information: businessman, dealer and transporter of weapons and minerals. 3. Charles R. Bright. Date of birth: 29.8.1948. Other information: former Minister of Finance. 4. M. Moussa Cisse (alias Mamadee Kamara). Date of birth: (a) 24.12.1946, (b) 14.12.1957, (c) 26.6.1944, (d) 26.7.1946, (e) 24.12.1944. Passports: (a) Liberian diplomatic passport: D/001548-99; (b) Liberian ordinary passport 0058070 (valid 10.1.2000 to 9.1.2005; name: Mamadee Kamara, date of birth: 26.7.1946, place of birth: Gbarnga, Bound County); (c) Liberian diplomatic passport 001546 (valid 1.8.1999 to 30.8.2001, date of birth: 24.12.1944, place of birth: Ganta, Nimba County); (d) Liberian diplomatic passport D/000953-98. Other information: former Chief of Presidential Protocol. Chairman of Mohammad Group of companies. 5. Randolph Cooper (alias Randolf Cooper). Date of birth: 28.10.1950. Other information: former Managing Director of Robertsfield International Airport. 6. Jenkins Dunbar. Date of birth: (a) 10.1.1947, (b) 10.6.1947. Other information: former Minister of Lands, Mines, Energy. 7. Martin George. Other information: Ambassador of Liberia to the Federal Republic of Nigeria. 8. Myrtle Gibson. Date of birth: 3.11.1952. Other information: former Senator, advisor to former Liberian President Charles Taylor. 9. Reginald B. Goodridge (Senior) (alias Goodrich). Date of birth: 11.11.1952. Other information: former Minister for Culture, Information, Tourism. 10. Baba Jobe. Date of birth: 1959. Nationality: Gambian. Other information: former Director of Gambia New Millenium Air Company. Former Member of Parliament of Gambia. In prison in Gambia. 11. Joseph Wong Kiia Tai. Other information: executive of the Oriental Timber Company. 12. Ali Kleilat. Date of birth: 10.7.1970. Place of birth: Beirut. Nationality: Lebanese. 13. Gus Kouwenhoven (alias (a) Kouvenhoven, (b) Kouenhoven, (c) Kouenhaven. Date of birth: 15.9.1942. Other information: owner of Hotel Africa; President of the Oriental Timber Company. 14. Leonid Yukhimovich Minin (alias (a) Blavstein, (b) Blyuvshtein, (c) Blyafshtein, (d) Bluvshtein, (e) Blyufshtein, (f) Vladamir Abramovich Kerler (g) Vladimir Abramovich Kerler, (h) Vladimir Abramovich Popilo-Veski (i) Vladimir Abramovich Popiloveski, (j) Vladimir Abramovich Popela, (k) Vladimir Abramovich Popelo, (l) Wulf Breslan, (m) Igor Osols). Date of birth: (a) 14.12.1947, (b) 18.10.1946. Place of birth: Odessa, USSR (now Ukraine). Nationality: Israeli. Forged German passports (name: Minin): (a) 5280007248D, (b) 18106739D. Israeli passports: (a) 6019832 (valid 6.11.1994 to 5.11.1999), (b) 9001689 (valid 23.1.1997 to 22.1.2002), (c) 90109052 (issued on 26.11.1997). Russian passport: KI0861177; Bolivian passport: 65118; Greek passport: no details. Other information: owner of Exotic Tropical Timber Enterprises. 15. Grace Beatrice Minor. Date of birth: 31.5.1942. Other information: key advisor to former President Charles Taylor. 16. Sanjivan Ruprah (alias Samir Nasr). Date of birth: 9.8.1966. Passport numbers: (a) D-001829-00, (b) D-002081-00. Other information: businessman, former Deputy Commissioner of the Bureau of Maritime Affairs. 17. Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A. Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: Abengourou, CÃ ´te dIvoire. Nationality: Lebanese. Passports: (a) ordinary Lebanese passport: 1622263 (valid 24.4.2001 to 23.4.2006), (b) Togolese diplomatic passport: 004296/00409/00 (valid 21.8.2002 to 23.8.2007), (c) Liberian diplomatic passport: 000275 (valid 11.1.1998 to 10.1.2000), (d) Liberian diplomatic passport: 002414 (valid 20.6.2001 to 19.6.2003, name: Ameri Al Jawad, date of birth: 18.10.1963, place of birth: Ganta, Nimba County), (e) Ivorian passport, (f) Liberian diplomatic passport: D/001217. Other information: owner of Mohamed and Company Logging Company. 18. Emmanuel (II) Shaw. Date of birth: (a) 26.7.1956, (b) 26.7.1946. Other information: director of Lonestar Airways. Associated with Lone Star Communications Cooperation. 19. Edwin M., Jr. Snowe. Nationality: Liberian. Passport number: OR/0056672-01. Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). 20. Agnes Reeves Taylor (alias Agnes Reeves-Taylor). Date of birth: 27.9.1965. Nationality: Liberian. Other information: former wife of former President Charles Taylor. Former Permanent Representative of Liberia to the International Maritime Organisation. Former senior member of the Liberian Government. 21. Charles Chuckie  Taylor (Junior). Other information: son of former President Charles Taylor. 22. Charles Ghankay Taylor (alias Charles MacArthur Taylor). Date of birth: (a) 1.9.1947, (b) 28.1.1948. Other information: former President of Liberia. 23. Jewell Howard Taylor (alias Howard Taylor). Date of birth: 17.1.1963. Liberian diplomatic passport: D/003835-04 (valid 4.6.2004 to 3.6.2006). Other information: wife of former President Charles Taylor. 24. Tupee Enid Taylor. Date of birth: (a) 17.12.1960, (b) 17.12.1962. Liberian diplomatic passport: D/002216. Other information: former wife of former President Charles Taylor. 25. Benoni Urey. Date of birth: 22.6.1957. Passports: (a) Liberian diplomatic passport: D-00148399, (b) Commissioner of Maritime Passport: D/002356. Other information: former Commissioner of Maritime Affairs of Liberia. 26. Benjamin D. Yeaten. (alias Benjamin D. Yeaton). Date of birth: (a) 28.2.1969, (b) 29.2.1969. Place of birth: Tiaplay, Nimba County. Liberian diplomatic passport D00123299 (valid 10.2.1999 to 9.2.2001, date of birth: 29.2.1969). Other information: former Director, Special Security Services. Former head of the Special Security Unit in Liberia.